Citation Nr: 0517860	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-04 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
remote fracture and dislocation of the left sternomanubrial 
joint, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for arthritis of the 
left shoulder and acromioclavicular joint, currently rated as 
30 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The appellant had active military service from August 1955 to 
July 1958, and from April 1959 to June 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.                 

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

In the instant case, by a letter from the appellant's 
representative, Mr. Richard A. LaPointe, dated and received 
by the RO in February 2003, Mr. LaPointe, on behalf of the 
appellant, requested that the appellant's service-connected 
residuals of a chest bone injury and service-connected left 
shoulder arthritis, be re-evaluated for higher ratings.  In 
addition, also on behalf of the appellant, Mr. LaPointe filed 
a claim for entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

In May 2003, the appellant underwent a VA examination which 
was pertinent to his increased rating and TDIU claims.  
Following the physical examination and a review of the 
appellant's x-rays, the examiner diagnosed the appellant with 
postoperative sternomanubrial dislocation and bilateral 
arthritis of the acromioclavicular joints.  The examiner 
noted that the appellant had some limitations.  In this 
regard, the examiner opined that the appellant would have 
difficulties with anything requiring pushing, pulling, and 
overhead work.  However, the examiner stated that that would 
not affect sedentary activity or activity of the appellant's 
arms and shoulders below shoulder height.  

Upon a review of the May 2003 VA examination report, the 
Board notes that although the examiner generally addressed 
the pertinent question of how the appellant's service-
connected disabilities affected his ability to function in 
certain activities, the examiner did not elaborate and 
provide a specific opinion as to whether the appellant's 
service-connected disabilities precluded him from securing 
and following substantially gainful employment consistent 
with his education and occupational experience.  Such an 
opinion is required before the Board can decide the TDIU 
issue.  Therefore, the appellant should be afforded a VA 
examination in order to address the issue of whether he is 
unemployable due to his service-connected disabilities.  See 
Friscia v. Brown, 7 Vet. App. 294 (1995).    

In regard to the appellant's increased rating claims, the 
Board observes that the United States Court of Appeals for 
Veterans Claims (Court) held in Holland v. Brown, 6 Vet. App. 
443 (1994) that a claim for TDIU is "inextricably 
intertwined" with a rating increase claim on the same 
condition.  Thus, the appellant's increased rating claims are 
clearly intertwined with the TDIU claim.   

The Board further observes that in the February 2003, Mr. 
LaPointe noted that the appellant was receiving disability 
benefits from the Social Security Administration (SSA).  
However, the SSA award decision and supporting documents are 
not part of the record.  In order to ensure that the 
appellant's claims are adjudicated on the basis of a complete 
evidentiary record, the SSA award letter and related evidence 
should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must obtain from SSA the award 
determination letter granting the 
appellant's claim for disability 
benefits, and any medical records upon 
which the SSA decision was based.  A 
response, negative or positive, must be 
associated with the claims file.

2.  After any additional evidence has 
been obtained and added to the record, 
the RO must make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded an orthopedic 
examination in order to determine the 
effects of the appellant's 
service-connected residuals of a remote 
fracture and dislocation of the left 
sternomanubrial joint, and arthritis of 
the left shoulder and acromioclavicular 
joint, on his ability to maintain 
employment consistent with his education 
and experience.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is specifically requested to 
review the May 2003 VA examination 
report.  All necessary special studies or 
tests are to be accomplished.  The 
examiner must elicit from the appellant 
and record for clinical purposes a full 
work and educational history.  Based on 
his/her review of the case, the examiner 
must provide an opinion as to whether the 
appellant's service-connected 
disabilities alone preclude him from 
securing and following substantially 
gainful employment consistent with his 
education and occupational experience.  A 
complete rationale for the opinions 
expressed must be provided.  The report 
prepared must be typed.  

3.  The RO must notify the appellant that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the appellant does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO must then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim 
to the appellant's satisfaction, the RO 
must provide the appellant and his 
representative a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
this Board for appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




